DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2021 has been entered.

Response to Amendment
Applicant’s amendment filed August 24, 2021 amending claims 1 and 12 has been entered.  Claims 1, 11, 12, 19, 20 and 22 are pending and presented for examination.  Claims 2-10, 13-18 and 21 are canceled.  In the claim set filed on August 24, 2021, Applicant further indicates that claims 23 and 24 are canceled.  However, there were previously no claims 23 and 24 part of the claim set.  Thus, Applicant should remove claims 23 and 24 from the claim set.  Appropriate correction is required.

Response to Arguments
August 24, 2021 have been fully considered but they are not persuasive.
The double patenting rejection is hereby maintained since Applicant has not filed an appropriate terminal disclaimer or put forth any persuasive arguments for traversal.  It is noted that Applicant will submit a terminal disclaimer if necessary when allowable subject matter is indicated.
With respect to the rejection under 35 USC 103, Applicant argues that all of the examples in the specification referenced as “inventive” employ at least 0.75% by weight olivate (See Lotions C, D, F, G, L and N). Applicant argues that when compared to examples that use emulsifiers other than olivate or when compared to examples using olivate in amounts less than this amount, all else being equal in the comparison, residue levels were outside the desired range. 
This argument is found not persuasive since Lotion D as indicated in Table 2 of the instant specification contains 2.0% of olivate and not 0.75%, and has the best sebumeter value as shown in Figure 1. Moreover, Lotion E contains 0.15% of olivate which is outside the preferred range taught in the prior art (Gerardi et al. teaches a preferred amount of a suitable emulsifier including cetearyl olivate, sorbitan olivate and mixtures thereof, is about 0.5% to about 5% by weight). Thus based on the teachings of Gerardi et al. an ordinary skilled artisan would not even choose an amount as low as 0.15% as in Applicant's composition E. Moreover, amounts higher such as 2% give better results than the claimed amount of 0.75%. Thus no criticality for the claimed amount of about 0.75% has been demonstrated in view of the amounts suggested in the prior art. Furthermore, Applicant has not clarified the discrepancies in the instant 
Thus as previously argued, the claims of the instant application recite a residue level lower than about 40 g/cm2 and an amount of olivate (emulsifier) of about 0.75%.  However, Applicant’s composition D provides the lowest residue level even though the amount of olivate is 2.0%, which is outside of the claimed amount of about 0.75%.  Furthermore, even though Applicant’s composition E has a low amount of olivate which is 0.15% and outside the claimed amount of about 0.75%, Gerardi et al. teaches a preferred amount of a suitable emulsifier including cetearyl olivate, sorbitan olivate and mixtures thereof, is about 0.5% to about 5% by weight and thus motivates an ordinary skilled artisan to choose an amount greater than 0.15% as in Applicant’s composition E and in the range as specifically demonstrated by Applicant that achieves reduced residue within the limits of the current claims.  Thus Applicant’s data does not demonstrate criticality for the claimed amount of the olivate which is about 0.75% since Applicant demonstrates that formulations outside the claimed amount (i.e. example D with 2.0% olivate) have superior residue levels.  
Moreover it is maintained that Applicant has not provided any evidence that the amount (2.0%) listed in Table 2 on page 25 for ceteraryl olivate/sorbitan olivate is incorrect as opposed to the amount (0.75%) listed on page 24 for olivem 1000.  Please note that if Lotion D contains 2.0% ceteraryl olivate/sorbitan olivate, said lotion would be considered an inventive example since the claims as originally filed claimed that the 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

With respect to the type of emulsifier used, Applicant’s data does not demonstrate criticality for the use of olivate as claimed.  As demonstrated in Figure 2, formulation L which contains olivate within the claimed range (0.75%) and 2.0% isopropyl palmitate, does not have a residue level less than about 40 g/cm2 as claimed.  Furthermore as detailed on pages 35-36 of the instant specification, formulation M, which does not contain olivate but contains 0.75% of cremophor (having an HLB of greater than 10) and 2.0% isopropyl palmitate, has an acceptable residue level of below 40 g/cm2 as claimed in the instant claims.  Thus Applicant’s data does not demonstrate that olivate is critical for achieving the desired residue level of less than about 40 g/cm2 as claimed.  
Applicant argues that although Lotion L and Lotion C contain the same ingredients in the same amounts, the sebumeter results for Lotion L and Lotion C differ slightly as Lotion L and Lotion C were tested at different times using different subjects. Applicant believes a comparison of Lotion K and L which were prepared contemporaneously is a better comparison for purposes of demonstrating the invention.
g/cm2 as claimed in the instant claims.  Thus even though Lotion M has a higher residue level as compared to Lotion N, Lotion M nevertheless has an acceptable residue level of below 40 g/cm2 as claimed in the instant claims. Thus Applicant’s data does not demonstrate that olivate is critical for achieving the desired residue level of less than about 40 g/cm2 as claimed.  
Moreover, with respect to the amount of isopropyl palmitate as claimed, Gerardi et al. teaches the inclusion of one or more emulsifiers in an amount of about 0.01 to about 15% by weight of the cosmetic composition [0014].  Gerardi et al. specifically teaches that suitable examples of emollients include isopropyl palmitate in an amount from about 0.01% to about 20%, alternatively from about 0.1% to about 10%, and alternatively from about 0.5% to about 5%, by weight of the composition [0077].  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
With respect to the use of the powdered additive, Gerardi et al. specifically teaches that the cosmetic composition may contain a thickening agent, wherein the thickening agent can be included in an amount from about 0.01% to about 10%, alternatively from about 0.1% to about 5%, by weight of the composition [0059].  Gerardi et al. further teaches that thickeners can be either synthetic or natural, wherein natural thickeners can include waxes, gums and powders and mixtures thereof [0059].  Natural powders can include, for example cellulose or spherical cellulose beads, microcrystalline cellulose, or mixtures thereof [0059].  Thus Gerardi et al. teaches the use of a powdered additive, however, Gerardi et al. does not teach the use of regenerated cotton powder.  However, this deficiency is cured by the teachings of Bonner et al. which teaches the use of regenerated cotton powder in cosmetic formulations.  Thus in the absence of secondary considerations such as a demonstration of criticality or unexpected results, selecting regenerated cotton powder as a suitable cellulose material would have been seen as selecting an obvious alternative to yield predictable results and as being within the purview of an ordinary artisan practicing the invention.  
.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11, 12, 19, 20 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8 of copending Application No. 15/913,160 (U.S. Publication No. 2018/0256465 A1). Although the claims at issue are not identical, they are not patentably distinct from each the cited claims of the instant application and the cited claims of copending ‘160 claim a composition comprising an emulsifier having an HLB value of between about 4 and about 10 such as a combination of cetearyl olivate and sorbitan olivate; an emollient such as isopropyl palmitate, wherein the emollient is present in a weight amount that is equal to or greater than the weight amount of the emulsifier; and further comprising a cellulose powder such as regenerated cotton powder as well as a method of applying said composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 12, 19, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gerardi et al. U.S. Publication No. 2014/0356295 A1 in view of Bonner et al. U.S. Publication No. 2014/0134219 A1.
Claims 1, 11, 12, 19, 20 and 22 of the instant application claim a composition wherein after 5 minutes post-application to skin provides a residue level of lower than 40 g/cm2, comprising about 0.75% by weight of an emulsifier having an HLB value of between about 4 and about 10 such as a combination of cetearyl olivate and sorbitan olivate; about 2.0% of the emollient isopropyl palmitate, and a cellulose powder comprising regenerated cotton powder in an amount of about 0.1% to about 3.0% by weight of the compounds wherein said cellulose powder is dispersed throughout the composition, wherein the composition is free of an emulsifier having an HLB value of below 4 or above 10.
Gerardi et al. teaches emulsion compositions which are dispersions of one liquid in a second, immiscible liquid which typically include an oily phase comprising one or more hydrophobic, long-chain, organic molecules and an aqueous phase and one or 
 Gerardi et al. specifically teaches that the composition is an emulsion adapted for moisturizing skin (e.g., a lotion, cream, or body butter), wherein the cosmetic composition comprises one or more emollients, as well as one or more emulsifiers [0015].  Suitable examples of emulsifiers include cetearyl olivate, sorbitan olivate and mixtures thereof, in an amount of about 0.01% to about 20% by weight, or about 0.1% to about 10% by weight, or about 0.5% to about 5% by weight [0056].  Suitable examples of emollients include isopropyl palmitate in an amount from about 0.01% to about 20%, alternatively from about 0.1% to about 10%, and alternatively from about 0.5% to about 5%, by weight of the composition [0077].  
Gerardi et al. further teaches that emollients can be ingredients that can remain in the stratum coreum to act as lubricants [0098]. Gerardi et al. teaches that emollients can be oil-based or water-based, wherein oil-based emollients can be heavier and may leave a residue on skin, and therefore these can be beneficial for dry skin that requires 
Gerardi et al. further teaches that the compositions can include thickeners, which can be used to gel or thicken cosmetic compositions and in certain embodiments, thickeners can provide, for example, better deposition properties of the cosmetic product [0059].  Gerardi et al. further teaches that when present in the cosmetic composition, the thickening agent can be included in an amount from about 0.01% to about 10%, alternatively from about 0.1% to about 5%, by weight of the composition [0059].  Gerardi et al. further teaches that thickeners can be either synthetic or natural, wherein natural thickeners can include waxes, gums and powders and mixtures thereof [0059].  Natural powders can include, for example cellulose or spherical cellulose beads, microcrystalline cellulose, or mixtures thereof [0059].
Thus Gerardi et al. teaches cosmetic formulations in the form of emulsions which comprises at least one emulsifier and at least one emollient in amounts that overlap with Applicant’s claimed amount of about 0.75% by weight of an emulsifier.  Gerardi et al. further teaches that the emulsifier may be cetearyl olivate, sorbitan olivate and mixtures thereof and thus teach an emulsifier having an HLB value of between about 4 and about 10.  Gerardi et al. further teaches that the emollient may be isopropyl palmitate and the amount of emollient taught in Gerardi et al. may also be equal to or greater than the amount of the emulsifier as claimed in the instant claims.  Gerardi et al. further teaches 
The prior art does not appear to provide sufficient specificity, i.e., involves too much "picking and choosing" to give rise to anticipation. See Coming Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). That being said, it must be remembered that "[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect ....the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected the various combinations of features claimed from within the prior art disclosure specifically, an emulsifier having an HLB value of between about 4 and about 10 such as a combination of cetearyl olivate and sorbitan olivate in an amount of about 0.75% by weight; an emollient such as isopropyl palmitate, wherein the emollient is present in a weight amount that is equal to or greater than the weight amount of the emulsifier; and a cellulose powder as a thickening agent  
Thus since a composition as claimed which includes an emulsifier having an HLB value of between about 4 and about 10 which is a combination of cetearyl olivate and sorbitan olivate in the amounts as claimed; an emollient which is isopropyl palmitate, wherein the emollient is present in a weight amount that is equal to or greater than the weight amount of the emulsifier; and cellulose powder is rendered obvious in view of Gerardi et al., the properties of the composition as claimed i.e. wherein after five minutes post-application to the skin provides a residue level of lower than about 40g/cm2 and provide an after feel value of equal to or less than about 5.0 N are also rendered obvious since "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Thus the composition rendered obvious over the prior art teachings comprising the same components as claimed in the same amounts as claimed will necessarily possess the same properties as claimed in the instant claims.
Moreover, the method claims are rendered obvious since the prior art teaches applying the composition to the skin and thus said application will necessarily produce the same residue level as measured by a sebumeter as claimed and will necessarily have an after feel level equal to or less than about 5.0 N as claimed.  
Gerardi et al. does not teach regenerated cotton powder.

Accordingly, prior to the effective filing date of the instant invention, it would have been within the skill of an ordinary artisan practicing the invention of Gerardi et al. to determine the cellulose material useful in the compositions disclosed therein.  Selecting regenerated cotton powder as a suitable cellulose material would have been seen as selecting an obvious alternative to yield predictable results and as being within the purview of an ordinary artisan practicing the invention.  
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
	Claims 1, 11, 12, 19, 20 and 22 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM